DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed December 7, 2020, with respect to the rejection(s) of claim(s) 1-12 and 17-21 under 35 USC 103 in view of Schirtzinger and Mueller have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schirtzinger et al (WO2014193505) in view of Mark et al (PGPub 2015/0290875).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 8-12, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Schirtzinger et al (WO2014193505) in view of Mark et al (PGPub 2015/0290875).
Regarding Claim 1, Schirtzinger teaches a method for additively manufacturing a component (Abstract), said method comprising:
depositing a heated thermoplastic material in at least one predefined surface area of the component [0038]; and
solidifying said thermoplastic material by cooling [0041],
wherein at least one fiber reinforcement is inserted into the component by means of at least one supply apparatus [0039].
Schirtzinger does not appear to explicitly teach said fiber reinforcement comprising at least one pre- impregnated semi-finished textile product, wherein the fiber reinforcement is pre- impregnated with a thermoplastic material.  Mark teaches a method of three dimensional printing wherein the reinforced filament includes a pre- impregnated semi-finished textile product, wherein the fiber 
Regarding Claim 2, Schirtzinger further teaches at least the predefined surface area of the component (the previously deposited material) is heated above the melting point before the thermoplastic material is deposited ([0040]- a first energy source heats the matrix layer to allow the fiber layer to at least partially sink into the matrix layer).
Regarding Claim 8, Mark further teaches said pre-impregnated semi- finished textile product comprises a fiber volume fraction of more than about 35 % or more than about 40 % or more than about 60 % ([0137]- 20% resin (80% fiber) by cross sectional area may be used for the internal construction of the part to maximize the strength-to weight ratio; any appropriate percentage of resin may be used to provide different properties within different sections of the part).
Regarding Claim 9, Schirtzinger further teaches said fiber reinforcement comprises any of glass fibers, carbon fibers, and aramid fibers [0036].  Further, Mark also teaches the material of the fiber reinforcement may include carbon fibers, aramid fibers, fiberglass, metals (such as copper, silver, gold, tin, steel), optical fibers, and flexible tubes [0136].
Regarding Claim 10, Mark further teaches said pre-impregnated semi- finished textile product is impregnated with at least one thermoplastic polymer ([0127]- the strands that are preimpregnated with a thermoplastic resin that has already been “wicked” into the strands).

Regarding Claim 12, Schirtzinger further teaches the fiber reinforcement is embedded into said component by means of at least one press-on system [0040].
Regarding Claim 17, Schirtzinger teaches a method for additively manufacturing a component (Abstract), said method comprising:
depositing a heated thermoplastic material in at least one predefined surface area of the component [0038]; and
solidifying said thermoplastic material by cooling [0041],
wherein at least one fiber reinforcement is inserted into the component by means of at least one supply apparatus [0039].
Schirtzinger does not appear to explicitly teach said fiber reinforcement comprising at least one pre- impregnated semi-finished textile product, wherein the fiber reinforcement is pre- impregnated with a thermoplastic material.  Mark teaches a method of three dimensional printing wherein the reinforced filament includes a pre- impregnated semi-finished textile product, wherein the fiber reinforcement is pre- impregnated with a thermoplastic material (Abstract- the reinforced filament includes core surrounded by matrix material; [0127]- the strands of the core are preimpregnated with a thermoplastic resin that has already been “wicked” into the strands) in order to produce a material that is not “green” and is rigid, low-friction and substantially void free [0127].  It would have been obvious to 
Mark further teaches said pre-impregnated semi- finished textile product comprises a fiber volume fraction of more than about 35 % or more than about 40 % or more than about 60 % ([0137]- 20% resin (80% fiber) by cross sectional area may be used for the internal construction of the part to maximize the strength-to weight ratio; any appropriate percentage of resin may be used to provide different properties within different sections of the part).
Regarding Claim 18, Schirtzinger further teaches said fiber reinforcement comprises any of glass fibers, carbon fibers, and aramid fibers [0036].  Further, Mark also teaches the material of the fiber reinforcement may include carbon fibers, aramid fibers, fiberglass, metals (such as copper, silver, gold, tin, steel), optical fibers, and flexible tubes [0136].
Regarding Claim 19, Mark further teaches said pre-impregnated semi- finished textile product is impregnated with at least one thermoplastic polymer ([0127]- the strands that are preimpregnated with a thermoplastic resin that has already been “wicked” into the strands).
Regarding Claim 20, Mark further teaches the core-reinforced filament may pretreated by heating it [0151] in order to aid polymer/resin wicking into the cross section of the core without the formation of any voids [0151].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Schirtzinger and Mark to include heating the fiber reinforcement prior to inserting it into the component as taught by Mark with reasonable expectation of success to aid polymer/resin wicking into the cross section of the core without the formation of any voids [0151].
.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Schirtzinger et al (WO2014193505) in view of Mark et al (PGPub 2015/0290875) and Giles (US Pat. 5049323).
Regarding Claim 3 and 4, Schirtzinger and Mark do not appear to explicitly teach said predefined surface area of the component is heated 15 K to 70 K above the melting point or 20 K to 40 K above the melting point.  Giles teaches a method of forming thermoplastic fiber-reinforced composites wherein the composite is heated to a temperature between the melt temperature and 100° C (or 100 K) above the melt temperature (Col. 3, Lines 24-37) to provide quick heating of the composite with uniform heat distribution therethrough (Col. 1, Lines 25-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Schirtzinger and Mark to include heating the composite to a temperature between the melt temperature and 100° C (or 100 K) above the melt temperature as taught by Giles with reasonable expectation of success to provide quick heating of the composite with uniform heat distribution therethrough (Col. 1, Lines 25-30), thus meeting the instant limitations of said predefined surface area of the component is heated 15 K to 70 K above the melting point and 20 K to 40 K above the melting point.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Schirtzinger et al (WO2014193505) in view of Mark et al (PGPub 2015/0290875) and Cochran et al (PGPub 2009/0102083).
Regarding Claim 5 and 6, Schirtzinger and Mark do not appear to explicitly teach said predefined surface area of the component is heated to a depth of about 0.01 mm to about 0.2 mm from the surface or about 0.05 mm to about 0.15 mm from the surface.  Cochran teaches a method of heating articles using radiation (Abstract), which is similar to Applicant’s heating means as taught in Pages 7-8 of the instant specification.  Further, Cochran teaches the wavelength of the radiation can be tuned in order to 
Regarding Claim 7, Schirtzinger further teaches heating is done by directing electromagnetic radiation onto said predefined surface area ([0040]- the first energy source may be a laser, electron beam, or any other suitable energy source capable of delivering sufficient heat energy to soften the matrix layer to a desired degree).  Schirtzinger and Mark do not appear to explicitly teach said radiation having a wavelength being matched to at least one absorption band of said thermoplastic material.  Cochran teaches selecting the wavelength based on the absorption band of the particular material [0185] in order to optimize desired depth of heating, location of heating, speed of heating or thickness to be heated [0185].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Schirtzinger and Mark to include selecting the wavelength based on the absorption band of the particular material as taught by Cochran with reasonable expectation of success to optimize desired depth of heating, location of heating, speed of heating or thickness to be heated [0185], thus meeting the instant limitation of said radiation having a wavelength being matched to at least one absorption band of said thermoplastic material.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.K./Examiner, Art Unit 1748        

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                              
3/15/21